Citation Nr: 1709210	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-37 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected disabilities, and as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1987 to July 1994.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his September 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In written communication dated in October 2015, the Veteran withdrew his request for a hearing.  Therefore, the hearing request is considered withdrawn.  38 U.S.C.A. § 20.704(d) (West 2014).

In February 2016, the Board remanded the Veteran's claim for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a sleep disorder to include sleep apnea, secondary to service-connected PTSD, and as due to an undiagnosed illness.  Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted in the Introduction, the Veteran's claim was remanded in February 2016 for additional development.  The RO was directed to schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and the etiology of the Veteran's sleep disorder.
Specifically, the VA examiner was directed to discuss whether the Veteran has a currently diagnosed sleep disorder, to include sleep apnea, to which his symptoms are attributable.  The VA examiner was directed to address whether it is as likely as not that the Veteran's currently diagnosed sleep disorder is due to or caused by his service connected PTSD; whether it is at least as likely as not that the diagnosed sleep disorder was aggravated (i.e., permanently worsened beyond the natural progress); and whether it is at least as likely or not that the Veteran's currently diagnosed sleep disorder, to include sleep apnea, is otherwise etiologically related to active military service.  

Further, the Board directed the examiner's attention to the Veteran's service in the Gulf War, the Veteran's lay statements concerning the onset of symptoms, and the medical literature provided by the Veteran indicating a link between PTSD and sleep disordered breathing.  See Steve Woodward, PTSD Sleep Research; An Update, 15 PTSD Quarterly 4 (2004).

The Veteran was afforded a VA examination in March 2016.  The VA examiner provided a medical opinion, which in pertinent part, stated that the Veteran's currently diagnosed sleep disorder is less likely than not due to or caused by the Veteran's service-connected PTSD.  As a rationale, the examiner opined that sleep apnea is a mechanical problem caused by the physical collapse of the oropharyngeal airway during sleep, due to the weight of excessive or enlarged oropharyngeal tissue. 

Moreover, the examiner stated that the biggest risk factor for sleep apnea is obesity, noting that the Veteran weighed 212 pounds when he entered the military in January 1987 with a body mass index (BMI) of 24.5 percent.  At the time of the December 2004 sleep study after which the Veteran was diagnosed with sleep apnea, the Veteran weighed 275 pounds with a BMI of 31.8 percent.  The examiner concluded that the Veteran's increase in BMI is most likely the cause of the Veteran's sleep apnea.

In the October 2016 informal hearing presentation, the Veteran's representative requested a remand for a medical opinion as the Veteran is service connected for a lot orthopedic issues, which may have impacted his ability to exercise, which has led to weight gain, which may have led to the diagnosis of sleep apnea. 

The Board notes that the VA Office of General Counsel released an opinion in January 2017.  This opinion, VAOGAPGCPREC 1-2017, holds that obesity may be an 'intermediate step' between a service-connected disability and a current disability that may be service connected on a secondary basis under 38 C.F.R. § 3.310(a).

As this precedent opinion directly bears upon the outcome of the Veteran's claim, the Board must remand the claim for further development.  See 38 U.S.C.A. § 7104(c) (West 2014) (stating that the Board is bound by precedent opinions of VA's chief legal officer); 38 C.F.R. § 14.507(b) (2016) (any opinion designated by the Office of General Counsel as a "precedent opinion" is binding on VA "in subsequent matters involving a legal issue decided in the precedent opinion.").

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the VA examiner who provided the March 2016 examination for a supplemental opinion.  If that examiner is not available, the claims file should be forwarded to another qualified clinician.  That examiner must review the Veteran's claims file and review the evidence provided.

After reviewing the Veteran's claims file, the examiner should render an opinion specifically addressing the three questions below: 

1) Is it at least as likely as not that the Veteran's service-connected disabilities, specifically his orthopedic disabilities (left knee, lumbar spine, right ankle, left little finger, and hammer toe of the left second toe) caused the Veteran to become obese?  The examiner is asked to address the argument that his service-connected disabilities impacted his ability to exercise, which led to his weight gain.  

2) If so, is it at least as likely as not that obesity, as a result of the service-connected disabilities, was a substantial factor in causing sleep apnea?

3) Is it at least as likely as not that sleep apnea would not have occurred but for obesity caused by the service-connected disabilities?

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

2.  After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






